DETAILED ACTION
Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to device for determining presence of target nucleic acid, classified in C12Q1/6834.
II. Claims 9-12, drawn to method of constructing a device, classified in C12N2310/20.
III. Claims 13-16, 32-40drawn to system for detecting presence of nucleic acid, classified in C12N9/22.
IV. Claims 17-28, drawn to method of detecting target nucleic acid, classified C12Q1/6818.
V. Claims 29--31, drawn to method of detecting target nucleic acid , classified in C12Q1/6832.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the method of making a device can be used to make a Taqman assay.  Thus the process of making a device can be used to construct .
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed a system requiring a modified Cas protein has a materially different design, does not overlap in scope and is not an obvious variant of products that does not require a Cas protein.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Thus searching both would place a serious search burden on the office.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the device can be used to detect the presence or absence of an endonuclease or restriction enzyme.  Thus the product has a materially different use and searching both would place a serious search burden on the office.
Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process the device can be used to detect the presence or absence of an endonuclease or restriction enzyme.  Thus the product has a materially different use and searching both would place a serious search burden on the office.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the method of making a device can be used to make a Taqman assay.  Thus the process of making a device can be used to construct a materially different product and thus searching both would place a serious search burden on the office.
Inventions II and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed methods for constructing a device has a different design and function, do not overlap in scope and is not an obvious variant of methods of detecting a nucleic acid requiring at least one modified Cas protein.  Furthermore, the inventions as 
Inventions II and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed methods for constructing a device has a different design and function, do not overlap in scope and is not an obvious variant of methods of detecting a nucleic acid requiring at least one modified Cas protein.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case a system requiring a device for determining the presence of an endonuclease can be used for a materially different process than a method of detecting a target nucleic acid..
Inventions III and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different ).  In the instant case a system requiring a device for determining the presence of an endonuclease can be used for a materially different process than a method of detecting a target nucleic acid..
Inventions IV and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed methods requiring a nuclease detection device have a materially different design, do not overlap in scope and are not obvious variants of methods requiring an indicator device.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
This application contains claims directed to the following patentably distinct species
If applicant elects group I, applicant must elect the length of the indicator nucleic acid sequences and at least two bases selected from adenosine, uracil or thymidine. Applicant must further elect a specific tether molecule or specific combination of tether molecules.  Applicant must elect a specific a specific reporter molecule or a specific combination of reporter molecules.  Applicant must elect if the solid support is attached to or part of the filter distal to detection area. Applicant must elect if the solid support is a bead or fiber and includes one or more of cellulose, agarose, acrylamide , dextran or a metal.
If applicant elects group II, applicant must elect length of the indicator nucleic acid sequences and at least two bases selected from two uracil or two thymidine. Applicant must further elect an amine of cysteine linkage.  Applicant must elect if the indicator nucleic acid is single-stranded RNA, single stranded DNA, or double stranded DNA.  
If applicant elects group III, applicant must elect an amine of cysteine linkage. Applicant must further elect a specific first reporter molecule and a second indicator sequence.
If applicant elects group IV, applicant must elect a species from which the biological sample is obtain and if the sample is selected from or derived from those 
 The species are independent or distinct because searching one species will not inherently provide art on another, for example  searching tow baes or adenosine will not inherently provide art on two uracil bases. Searching PEG with not inherently provide art of DNA.  Searching a solid support attached to a filter will not inherently provide art on a solid support that is part of a filter.  Searching a bead or fiber containing cellulose will not inherently provide art of agarose, acrylamide, dextran or metal;.  Searching single stranded RNA will not inherently provide art on single stranded DNA or double stranded DNA.  Searching an amine linkage will not inherently provide art on a cysteine linkage.  Searching biological samples from one source or species (human blood) will not inherently provide art on another species or sample source (human mucus).  Searching different separating force (magnetism) will not inherently provide art on another separating source (centrifugation).  Searching Raman spectroscopy will not inherently provide art on fluorescence spectroscopy, etc.   In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  Further if applicant changes pendency of claims during prosecution applicant must elect species based on the new pendency.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.